DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 5/23/2022.
Claims 1-2, 5-8, 21-22, 25-27 and 29 have been amended. Claims 9-20 have been cancelled. Claims 1-8, 21-29 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. 20120203219) in view of Willink (U.S. Patent No. 6254600).
Regarding claims 1 and 21, Evans teaches:
An electrosurgical wand for treating a target tissue within or on a patient's body comprising: an elongate shaft having a handle end and a distal end portion, (Para. 0030; Fig. 1, wand 102, handle 110, distal end 108)
the distal end portion…comprising an active electrode, an insulative spacer body and a return electrode, (Para. 0043-0044; Fig. 2C, active electrode 202, spacer 200, return electrode 204)
wherein the active electrode includes a…edge surface…of the insulative spacer body, (Para. 0043; Fig. 2C, active electrode 202, edge feature 203, spacer 200)
the active electrode axially spaced away from the return electrode; (Para. 0043-0044; Fig. 2C, return electrode 204, active electrode 202)
wherein the insulative spacer defines a side surface that extends axially and at a tapering angle relative to the longitudinal axis, such that the insulative spacer distal most surface is smaller than an insulative spacer proximal end, the side surface extending up to a beveled edge of the distal-most surface (see annotated Fig. 2C below)
wherein the insulative spacer body is a tapered body along its axial length, having a larger cross section proximal end than a cross section of the insulative spacer body distal-most surface and wherein the tapered body is defined by a contoured side surface of the insulative spacer body (see annotated Fig. 2C below)
wherein the active electrode defines a peripheral edge surface deposed distally from the contoured side surface (Para. 0043; Fig. 2C, active electrode 202, edge feature 203, spacer 200)
wherein the insulative spacer side surface is configured such that with the insulative spacer side surface engaging tissue the tapered angle is configured to direct the peripheral edge surface towards the target tissue. (Para. 0043; configured to limitation read as functional language and given limited patentable weight; the angle of the insulative spacer side surface would place the electrode at target tissue)

    PNG
    media_image1.png
    302
    473
    media_image1.png
    Greyscale

Evans does not explicitly disclose the distal end portion of the device having a longitudinal axis, wherein the active electrode includes a peripheral edge surface that is supported on a distal-most surface of the insulative spacer body. 
In related tissue ablation art, Willink teaches:
the distal end portion having a longitudinal axis (see annotated Fig. 35)
wherein the active electrode includes a peripheral edge surface that is supported on a distal-most surface of the insulative spacer body (Fig. 35, electrodes 1240, electrode support member 1208)

    PNG
    media_image2.png
    170
    364
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal end of Evans based on the teachings of Willink to incorporate an active electrode with a peripheral edge surface supported on the insulative spacer body in order to provide smooth ablation (Willink, Col. 32, lines 56-59). 
Regarding claims 2 and 22, the Evans/Willink combination teaches
The electrosurgical wand of claim 1 and 21 (described above) 
wherein the insulative space body distal-most surface defines a planar surface (Willink, see annotated Fig. 35 above)
wherein the active electrode abuts the planar surface, (Willink, see annotated Fig. 35 above)
and the peripheral edge surface extends adjacent to the beveled edge (Evans, see annotated Fig. 2C above)
distal-most surface is planar having a beveled edge (Evans, see annotated Fig. 2C above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal end of Evans based on the teachings of Willink to incorporate the active electrode abutting the planar surface in order to provide smooth ablation (Willink, Col. 32, lines 56-59).
Regarding claims 3 and 23, the Evans/Willink combination teaches:
The electrosurgical wand of claim 1 (described above)
The electrosurgical wand of claim 21 (described below)
wherein the peripheral edge surface is free of any asperities (Evans, Para. 0043; Fig. 3A, edge feature 203b)
Regarding claims 4 and 24, the Evans/Willink combination teaches:
The electrosurgical wand of claim 1 (described above)
The electrosurgical wand of claim 21 (described below)
wherein the active electrode further comprises an aspiration aperture spaced away from the active electrode peripheral edge surface. (Willink, Fig. 34, opening 1224, gaps between L part of electrode)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal end of Evans based on the teachings of Willink to incorporate an aspiration aperture spaced away from the peripheral edge surface in order to provide the same predictable result of suction.
Regarding claims 5 and 25, the Evans/Willink combination teaches:
The electrosurgical wand of claim 1 (described above)
wherein the insulative spacer side surface is configured to initially engage tissue and direct the peripheral edge surface towards the target tissue, as the distal end portion rolls toward the insulative spacer body distal-most surface (Evans, Para. 0043; configured to limitation read as functional language and given limited patentable weight; the angle of the insulative spacer side surface would place the electrode at target tissue)
wherein the contoured side surface is configured to guide the peripheral edge surface towards the target tissue, but rotating the distal end portion towards the insulative spacer body distal-most surface. (Evans, Para. 0043; configured to limitation read as functional language and given limited patentable weight; the angle of the insulative spacer side surface would place the electrode at target tissue)

Claims 6, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Evans/Willink combination in further view of Thomas (U.S. PGPub. No. 20090048592).
Regarding claims 6 and 26, the Evans/Willink combination teaches:
The electrosurgical wand of claim 1 (described above)
wherein the insulative spacer side surface is configured to initially engage tissue and direct the peripheral edge surface towards the target tissue to an orientation (Evans, Para. 0043; configured to limitation read as functional language and given limited patentable weight; the angle of the insulative spacer side surface would place the electrode at target tissue)
The Evans/Willink combination does not explicitly disclose forming bubbles. 
The configured to language “to initially engage tissue and direct the peripheral edge surface towards target tissue to an orientation such that bubbles formed at the peripheral edge surface rise towards an aspiration aperture spaced away from the peripheral edge surface” is read as functional language and given limited patentable weight. In related tissue treatment art, Thomas teaches orienting the active electrode downward and applying suction, such that bubbles would rise towards the aspiration aperture (Para. 0065, 0071, 0078; Fig. 11, aperture 14b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Evans/Willink combination based on the teachings of Thomas to have incorporated forming bubbles at the peripheral edge surface that rise towards an aspiration aperture spaced away from the peripheral edge surface in order to increase vaporization power threshold and prevent excessive cooling (Thomas, Para. 0061). 
Regarding claim 29, the Evans/Willink/Thomas combination teaches: 
The electrosurgical wand of claim 26 (described above)
wherein the aspiration aperture is configured to aspirate bubbles formed at the peripheral edge surface (Evans, Para. 0047; Fig. 3B, aspiration aperture; configured to limitation read as functional language and given limited patentable weight; the aspiration aperture is capable of aspirating bubbles at the distal end of the device, close to the peripheral edge 203)

Claims 7-8 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Van Wyk (U.S. PGPub. No. 20050234446).
Regarding claims 7 and 27, the Evans/Willink combination teaches:
The electrosurgical wand of claim 1 (described above)
The electrosurgical wand of claim 21 (described above)
The Evans/Willink combination does not explicitly disclose a planar insulative spacer body angled at an acute angle. 
In related tissue vaporization art, Van Wyk teaches:
wherein the insulative spacer body distal-most surface defines a planar surface, (Fig. 10-11, distal surface 38)
the planar surface oriented along a plane that is angled relative to the longitudinal axis, at an acute angle relative to the longitudinal axis. (Para. 0085; Fig. 11, distal surface 38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Evans/Willink combination based on the teachings of Van Wyk to have incorporated an angled planar surface of the insulative spacer body in order to enhance irrigation of the region (Van Wyk, Para. 0091). 
Regarding claim 8, the Evans/Willink/Van Wyk combination teaches:
The electrosurgical wand of claim 7 (described above)
Wherein the planar surface defines a non-circular shape. (Evans, insulator is a non-circular shape)
Regarding claim 28, the Evans/Willink/Van Wyk combination teaches:
The electrosurgical wand of claim 7 (described above)
Wherein the distal facing planar surface is oblong (Oblong, Para. 0085; Fig. 11, distal surface 38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Evans/Willink combination based on the teachings of Van Wyk to have incorporated an oblong shape in order to increase surface are of the device and enhance irrigation of the region (Van Wyk, Para. 0091). 
Response to Arguments
Applicant’s arguments, see page 6, filed 5/23/2022, with respect to claim 29 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 3/3/2022 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not anticipated by Thomas are moot in view of the new rejections under Evans in view of Willink. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794